Filed 1/23/14 Huynh v. Le CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


SONNY VAN HUYNH et al.,                                              H038238
                                                                    (Santa Clara County
         Plaintiffs and Appellants,                                  Super. Ct. No. CV196883)

         v.

DANNY THIEN LE et al.,

         Defendants and Respondents.


                                              I. INTRODUCTION
         Appellants Sonny Van Huynh and Lai T. Huynh Tran (hereafter, sometimes
collectively the Huynhs) purchased a convenience store business from respondent Danny
Thien Le dba D.L. Investment, Inc. (Danny Le) and elected to lease the business
premises. Several years later, respondent Linda Le, the property owner, filed an unlawful
detainer action against the Huynhs in which she alleged that they had violated the lease
agreement. The judgment in the unlawful detainer action awarded Linda Le possession
of the premises and holdover damages and costs.
         The Huynhs subsequently filed the instant civil action against defendants Danny
Le and Linda Le alleging that defendants were liable for contract and tort damages
because the unlawful detainer action was based on a lease agreement on which the
Huynhs’s signatures were forged. Defendants brought a motion for judgment on the
pleadings, arguing that the action was barred under the doctrine of collateral estoppel
because the forgery issue had been litigated in the unlawful detainer action. The trial
court granted the motion and entered judgment in defendants’ favor.
       On appeal, the Huynhs contend that the doctrine of collateral estoppel does not
apply because they did not have a full and fair opportunity to litigate the issues of fraud,
forgery, and breach of contract in the unlawful detainer action. For the reasons stated
below, we find no merit in their contentions and we will affirm the judgment.
                II. FACTUAL AND PROCEDURAL BACKGROUND
       A. The Unlawful Detainer Action
              1. The Pleadings
       In November 2008, Linda Le filed an unlawful detainer action against the Huynhs
in which she asserted that she was the owner of the premises located at 1684 South
Seventh Street in San Jose that the Huynhs had agreed to lease on March 1, 2004. (Le v.
Huynh (Super. Ct. Santa Clara County, 2008, No. 127446).) The unlawful detainer
complaint1 stated that she had served a three-day notice to quit and sought possession of
the property, forfeiture of the lease agreement, and costs on the grounds that the Huynhs
had “made physical modification to property & are operating an auto repair shop in
violation of the lease and without permission of the landlord.”
       The lease agreement attached as Exhibit 1 to the unlawful detainer complaint was
dated October 6, 2003, and stated that the lease period for the business, land, and building
at 1684 South Seventh Street, San Jose was March 2004 to March 2013 with a monthly
rent of $3,000 and an optional five-year extension with rent according to market rates.
Among other things, the lease agreement required the Huynhs to “use this business as
Retail store, Mini market only” and to pay all taxes related to the property.




       1
        This court granted appellants’ request to take judicial notice of the complaint—
unlawful detainer filed on November 12, 2008 in Le v. Huynh, supra, No. 127446.
                                              2
       The Huynhs’s answer to the unlawful detainer complaint asserted the following
affirmative defenses: (1) “Defendants have initiated legal proceedings against Plaintiff
and/or her relatives and agents”; (2) “Fraud-The purported lease was not properly
executed”; (3) “Unclean Hands-Prior breach of contract by Plaintiff and/or her partners
and agents”; and (4) “Plaintiff . . . filed the complaint to retaliate against defendant.”
              2. The Court Trial and Judgment
       A court trial was held in the unlawful detainer action on December 10, 2008.
Linda Le testified that it was her intention that the Huynhs use the leased premises only
as a retail store, and she had not been aware that they were operating an auto repair shop
on the premises. She had served the Huynhs with a three-day notice to quit. Luu Le, the
father of Linda Le, testified that he had previously served three notices to correct the
problem and had taken recent photographs of the auto repair shop (also described as a
“smog kit shop”). Luu Le also testified that when he handed the third notice to correct
the problem to Sonny Huynh, his response was “I don’t care.”
       Sonny Huynh testified that “[a]t the beginning” he received a lease telling him to
pay $3,000 per month for 10 years with a three percent increase for the next five years.
He believed that his lease agreement was with Danny Le, to whom he paid rent. The auto
repair shop was not present at the beginning of the lease period and is currently being
rented by a friend. He did not know that he needed permission to rent out the location for
an auto repair shop because the lease agreement did not say anything about the use of the
premises.
       Sonny Huynh further testified that the lease agreement dated October 6, 2003, that
was attached to the unlawful detainer complaint did not contain the signature of either
himself or his wife, Lai T. Huynh Tran, as shown in the following direct examination:
       “[DEFENSE COUNSEL]: Mr. Huynh, I’m going to show you Plaintiff’s Exhibit
1, real property lease agreement. It says San Jose, October 6, 2003. [¶] Directing your


                                               3
attention to page 2, the signature page. Can you review that, please? Does that page
contain your signature?
       “[SONNY HUYNH]: No.
       “[DEFENSE COUNSEL]: . . . Does it contain the signature of your wife?
       “[SONNY HUYNH]: No. It’s not her signature.”
       On cross-examination, Sonny Huynh testified as follows regarding his signature
on the lease agreement dated October 6, 2003:
       “[PLAINTIFF’S COUNSEL]: You testified earlier this is not your signature,
correct?
       “[SONNY HUYNH]: Right.
       “[PLAINTIFF’S COUNSEL]: Is it your theory that someone forged your
signature on this lease?
       “[SONNY HUYNH]: I don’t know. It was sent to me. [¶] . . . [¶] I just
receive[d] it recently.”
       At the conclusion of the court trial, the court ruled as follows: “Number one, I do
not believe the Defendant [Sonny Huynh] that there is another lease agreement. [¶]
Number two, I do not believe the Defendant when he says that that’s not his signature.
I’m looking at his original signature on his answer and . . . I’m not an expert, but they are
the same.[2] Okay. [¶] That lease agreement provides for the operation of a mini market
only. . . . I really don’t believe also that this business isn’t his; that even if I would
believe him, he’s in effect subleased out a portion without obtaining the prior approval of
the landlord. A further violation. [¶] What I tend to believe is what [Luu Le] said that



       2
         Although the Huynhs do not raise the issue, we observe that Evidence Code
section 1417 provides, “The genuineness of handwriting, or the lack thereof, may be
proved by a comparison made by the trier of fact with handwriting (a) which the court
finds was admitted or treated as genuine by the party against whom the evidence is
offered or (b) otherwise proved to be genuine to the satisfaction of the court.”
                                                4
when he gave him the notices about ceasing the operation, that he basically told him, ‘I
don’t care.’ Well, he’s in violation of the lease. He’s given three notices. The lease is
terminated. [¶] So, consequently, I’m going to award judgment for possession of the
premises, forfeiture of the lease agreement.”
       Judgment in Linda Le’s favor was entered on December 11, 2008. The judgment
provides that the lease agreement is forfeited and Linda Le is awarded possession of the
premises, $2,940 in holdover damages, and $255 in costs.
              3. Motion for New Trial and Appeal
       After judgment was entered in the unlawful detainer action, the Huynhs filed a
motion for new trial. They argued that the proceedings in the unlawful detainer trial were
irregular, the trial judge was not impartial, their original trial counsel had committed
prejudicial misconduct, an examiner of questioned documents had subsequently
concluded that the signatures of Sonny Huynh and Lai Tran were forged, the damages
awarded were excessive, and the trial court had erroneously concluded that subleasing the
premises violated the lease and that the notice to quit was proper. The record reflects that
the motion for new trial was denied in March 2009.
       The Huyhns appealed the December 2008 unlawful detainer judgment and the
March 2009 order denying their motion for new trial to the appellate division of the
superior court. In its October 13, 2009 order the appellate division ruled as follows:
“Many of the issues Appellants are now raising on appeal were not properly raised at the
trial. To the extent Appellants’ counsel at trial did not raise certain arguments or present
certain evidence, those arguments and evidence cannot be presented now as reasons to
reverse the December 2008 Judgment. Regarding the notice to quit, although it was
possible for Appellants to remove the auto repair shop after receiving notice, Appellants
could not undo the violation of the lease that had already occurred. Under these
circumstances, the notice to quit was not required to be framed in the alternative.
[Citation.] Accordingly, the December 2008 Judgment is AFFIRMED. [¶] As for the
                                                5
motion for a new trial, Appellants have not demonstrated an abuse of discretion by the
trial court. Accordingly, the trial court’s denial of the motion for new trial is
AFFIRMED.”
       B. The Instant Civil Action
              1. The Pleadings
       In March 2011 the Huynhs filed a civil action against defendants Danny Le, Steve
S. Lopes, Linda Le, and Luu Thien Le.3 In their complaint, the Huynhs alleged that in
2003 they entered into a business purchase agreement for the purchase of a convenience
store located at 1684 South Seventh Street in San Jose. They further alleged that
“[i]ncluded within the terms of the Agreement was a lease for the Premises to plaintiffs at
the rate of $3,000 per month, and an option for plaintiffs to either purchase the Premises
within one year from the date of the Agreement, or in the alternative, to lease the
Premises with rent payable at $3,000 per month for the first 10 years, and increased by
5% per year for the following 5 years.”
       The Huynhs elected to lease the premises for $3,000 per month and “made
payments to defendant Linda Le, as directed.” However, “[i]n or about October 2008,
defendants presented plaintiffs with a purported Real Property Lease Agreement (‘Forged
Lease’) purportedly executed by Plaintiffs, Lopes and Linda Le. Plaintiffs did not
execute the Forged Lease, and in fact, plaintiffs’ signatures on the Forged Lease were
forged. . . . [¶] Purportedly relying on the terms . . . of the Forged Lease, commencing in
October 2008, defendants made demand on plaintiffs for payment of real property taxes,
and further demanded that plaintiffs cease operating an auto repair shop on the Premises,
in purported violation of the terms of the Forged Lease. [¶] When plaintiff refused to
acknowledge the validity of the Forged Lease, and refused to comply with defendants’


       3
         Of the defendants named in the complaint, only Danny Le and Linda Le
(hereafter, defendants) are parties to this appeal.
                                              6
demands, defendants served plaintiffs with an unlawful detainer proceeding, and
subsequently evicted plaintiffs from the premises in or about February 2010.”
       Based on these factual allegations, the complaint included causes of action against
all defendants for breach of contract, forgery, violation of Business and Professions Code
section 17200, intentional interference with prospective economic advantage, conversion,
civil conspiracy, aiding and abetting, and a cause of action against defendant Danny Le
for fraud. Defendants demurred on the grounds that the complaint did not state facts
sufficient to constitute a cause of action, was uncertain, and was time-barred.
       The record reflects that in October 2011 the trial court sustained the demurrers
with leave to amend as to the causes of action for fraud, violation of Business and
Profession Code section 17200, civil conspiracy, and aiding and abetting. Plaintiffs did
not amend the complaint. As a result, the causes of action that remained to be litigated
were breach of contract, forgery, intentional interference with prospective economic
advantage, and conversion.
              2. Motion for Judgment on the Pleadings
       In December 2011 defendants filed a motion for judgment on the pleadings under
Code of Civil Procedure section 438.4 They argued that the trial court lacked subject
matter jurisdiction pursuant to the doctrine of collateral estoppel, since the remaining
causes of action all depended upon the allegation that defendants had forged the lease
agreement and the forgery issue had been fully litigated in the unlawful detainer action.
       In support of their motion, defendants filed a request for judicial notice of the
following documents from the unlawful detainer action (Le v. Huynh, supra,
No. 127446): (1) the Huynhs’s answer; (2) the December 11, 2008 judgment; (3) the
Huynhs’s notice of motion for new trial and supporting memorandum of points and


       4
        All further statutory references are to the Code of Civil Procedure unless
otherwise indicated.
                                              7
authorities; (4) the appellate division’s October 13, 2009 order; and (5) the December 10,
2008 reporter’s transcript of the court trial.
       In opposition, the Huynhs argued that the motion for judgment on the pleadings
should be denied because the doctrine of collateral estoppel was a defense that did not
deprive the trial court of subject matter jurisdiction.
              3. The Trial Court’s Order
       The trial court entered its order granting the motion for judgment on the pleadings
without leave to amend and granting the request for judicial notice on March 5, 2012.
The order states: “[T]he judicially noticeable documents make clear that all remaining
claims are barred by collateral estoppel. [Citation.] Plaintiffs’ first, second, fifth, and
sixth causes of action are based upon the premise that Plaintiffs’ signatures on the Lease
Agreement were forged. However, the issue of whether the Lease Agreement was forged
was previously raised and fully litigated by Plaintiffs in the unlawful detainer action,
[citations]. Moreover, it is clear that the unlawful detainer action resulted in a final
judgment on the merits and that the parties against whom collateral estoppel is being
asserted (Plaintiffs) were parties to the unlawful detainer proceeding. [Citation.]”
       Judgment in defendants’ favor was entered on March 5, 2012, and the Huynhs
filed a timely notice of appeal.
                                     III. DISCUSSION
       On appeal, the Huynhs argue that the trial court erred in granting the motion for
judgment on the pleadings because the issue of whether their signatures on the lease
agreement were forged was not fully and fairly litigated in the unlawful detainer action,
and therefore the doctrine of collateral estoppel does not apply. We will begin our
analysis with the applicable standard of review.
       A. Standard of Review
       “Since 1994, motions for judgment on the pleadings have been authorized by
statute. (Stats.1993, ch. 456, § 5, pp. 2524–2527, adding [§] 438; Stats.1994, ch. 493,
                                                 8
§ 2, amending [§] 438.) Previously, they were allowed by common law. [Citations.]
Generally, as such motions were, so they remain.” (Gerawan Farming, Inc. v. Lyons
(2000) 24 Cal. 4th 468, 482, fn.2.)
       “In an appeal from a motion granting judgment on the pleadings, we accept as true
the facts alleged in the complaint and review the legal issues de novo. ‘A motion for
judgment on the pleadings, like a general demurrer, tests the allegations of the complaint
or cross-complaint, supplemented by any matter of which the trial court takes judicial
notice, to determine whether plaintiff or cross-complainant has stated a cause of action.
[Citation.] Because the trial court’s determination is made as a matter of law, we review
the ruling de novo, assuming the truth of all material facts properly pled.’ [Citation.]”
(Angelucci v. Century Supper Club (2007) 41 Cal. 4th 160, 166 (Angelucci); see also
Ludgate Ins. Co. v. Lockheed Martin Corp. (2000) 82 Cal. App. 4th 592, 602.)
       B. Collateral Estoppel
       A motion for judgment on the pleadings may be brought on the ground that the
complaint is barred by the affirmative defense of collateral estoppel. (See Barker v. Hull
(1987) 191 Cal. App. 3d 221, 223-224.)
       The California Supreme Court set forth the elements of collateral estoppel in
Lucido v. Superior Court (1990) 51 Cal. 3d 335 (Lucido): “Collateral estoppel precludes
relitigation of issues argued and decided in prior proceedings. [Citation.] Traditionally,
we have applied the doctrine only if several threshold requirements are fulfilled. First,
the issue sought to be precluded from relitigation must be identical to that decided in a
former proceeding. Second, this issue must have been actually litigated in the former
proceeding. Third, it must have been necessarily decided in the former proceeding.
Fourth, the decision in the former proceeding must be final and on the merits. Finally,
the party against whom preclusion is sought must be the same as, or in privity with, the
party to the former proceeding. [Citations].” (Id. at p. 341, fn. omitted; see also Coscia
v. McKenna & Cuneo (2001) 25 Cal. 4th 1194, 1201, fn. 1.) The correctness of the prior
                                             9
decision is not material to the application of collateral estoppel, since, as this court has
stated, “ ‘collateral estoppel may apply even where the issue was wrongly decided in the
first action.’ [Citations.]” (Proctor v. Vishay Intertechnology, Inc. (2013) 213
Cal. App. 4th 1258, 1270.)
       In Vella v. Hudgins (1977) 20 Cal. 3d 251 (Vella), our Supreme Court considered
the issue of whether an unlawful detainer judgment may have preclusive effect in a
subsequent civil action. The court in Vella observed that an unlawful detainer action is
“summary in character,” with the issues ordinarily limited to “the right of immediate
possession.” (Id. at p. 255.) Consequently, “a judgment in unlawful detainer usually has
very limited res judicata effect and will not prevent one who is dispossessed from
bringing a subsequent action to resolve questions of title [citations], or to adjudicate other
legal and equitable claims between the parties [citations.]” (Ibid.)
       However, the Vella court determined that “ ‘full and fair’ litigation of an
affirmative defense—even one not ordinarily cognizable in unlawful detainer, if it is
raised without objection, and if a fair opportunity to litigate is provided—will result in a
judgment conclusive upon issues material to that defense.” (Vella, supra, 20 Cal.3d at
pp. 256-257; see also Malkoskie v. Option One Mortgage Corp. (2010) 188 Cal. App. 4th
968, 976 [determination in unlawful detainer judgment that Wells Fargo had valid title
collaterally estopped homeowner’s subsequent civil action challenging validity of title];
Gombiner v. Swartz (2008) 167 Cal. App. 4th 1365, 1371-1372 [ruling in unlawful
detainer action that rent stabilization ordinance applied was conclusive in tenant’s civil
action against landlord for violation of the ordinance]; Pelletier v. Alameda Yacht Harbor
(1986) 188 Cal. App. 3d 1551, 1557 [collateral estoppel was not applicable in civil action
for retaliatory eviction where prior unlawful detainer judgment was stipulated and
therefore retaliation defense was not litigated in an adversary hearing].)




                                              10
       Having reviewed the rules governing the application of the doctrine of collateral
estoppel in the context of a prior unlawful detainer judgment, we turn to the merits of the
Huynhs’s contentions on appeal.
       C. Analysis
       The Huynhs contend that collateral estoppel should not apply in this case because
they did not have a full and fair opportunity to litigate the issues of fraud and forgery.
They explain that the unlawful detainer hearing was very brief, there was no pretrial
discovery, and “[t]he ‘quality’ of the evidence presented . . . was inferior.” The Huynhs
also claim that the attorney who represented them at the unlawful detainer hearing was
incompetent, the unlawful detainer judge was not impartial, and they “were not allowed
to introduce into evidence the Agreement, containing the Controlling Lease [citation], or
to introduce expert testimony to establish that their signatures on the Forged Lease were
not genuine.”
       Alternatively, the Huynhs argue that they raise issues in the present action that
were not actually litigated in the unlawful detainer action, including whether “the Forged
Lease constituted a novation, a modification, or supplement to the terms of the
Agreement.” Finally, the Huynhs argue that application of collateral estoppel here would
be contrary to public policy because they “were victims of unfairness” in the unlawful
detainer trial.
       Defendants respond that their motion for judgment on the pleadings established
the elements of collateral estoppel and therefore relitigation of the the forgery issue is
barred. They emphasize that the Huynhs had a full and fair opportunity to litigate their
unsuccessful forgery claim in the unlawful detainer trial. As to the Huyhns’s contention
that their breach of contract claim was not fully litigated, defendants point out that the
complaint in the instant civil action only alleges the forged lease as the basis for their
cause of action for breach of contract. Further, defendants disagree that application of
collateral estoppel in this case would violate public policy since they believe that the
                                              11
Huynhs had a full and fair opportunity to present evidence that the lease was forged in the
unlawful detainer trial.
       We have independently reviewed the complaint and the documents that have been
judicially noticed in order to determine whether the motion for judgment on the pleadings
establishes the elements of the affirmative defense of collateral estoppel and the
remaining causes of action (breach of contract, forgery, intentional interference with
prospective economic advantage, and conversion) are therefore precluded. (See
Angelucci, supra, 41 Cal.4th at p. 166.) As we will discuss, we conclude that the motion
for judgment on the pleadings was properly granted because the allegation that the
Huynhs’s signatures were forged on the October 6, 2003 lease attached to the unlawful
detainer complaint is the sole basis for the instant action and the issue was previously
decided in the unlawful detainer action. (See Vella, supra, 20 Cal.3d at p. 257.)
       Under the first element of the collateral estoppel, we determine that the issue of
whether the Huynhs’s signatures on the October 6, 2003 lease were forged, as alleged in
the complaint in the instant action, is identical to the forged lease issue decided by the
trial court in the prior unlawful detainer proceeding. (See Lucido, supra, 51 Cal.3d at
p. 341.) The Huynhs have asserted in both cases that they did not sign the October 6,
2003 lease and the signatures on the lease are not theirs.
       Second, under Lucido, we determine that the record in the unlawful detainer action
shows that the forged lease issue was actually litigated in the unlawful detainer action.
“ ‘When an issue is properly raised, by the pleadings or otherwise, and is submitted for
determination, and is determined, the issue is actually litigated. . . . ’ ” (Barker, supra,
191 Cal.App.3d at p. 226.) Here, the Huynhs’s answer in the unlawful detainer action
stated the allegation of “[f]raud-The purported lease was not properly executed,” and
Sonny Huynh testified that the signatures on the October 6, 2003 lease were not the
signatures of himself and his wife. (Lucido, supra, 51 Cal.3d at p. 341.) In finding that


                                              12
the Huynhs had violated the lease agreement, the trial court in the unlawful detainer
action determined that signatures on the lease were not forged.
       Third, the forged lease issue was necessarily decided in the unlawful detainer
proceeding, since the unlawful detainer complaint was premised on the validity of the
October 6, 2003 lease that the Huynhs had allegedly violated.
       Fourth, there can be no dispute that the unlawful detainer judgment is final and on
the merits, since the judgment was upheld by the appellate division in its October 13,
2009 order.
       Finally, the parties against whom preclusion is sought in the instant case—the
Huynhs—are the same as the parties to the unlawful detainer action. (See Lucido, supra,
51 Cal.3d at p. 341.)
       We are not convinced by the Huynhs’s contention that they did not receive a full
and fair opportunity to litigate the forged lease issue in the unlawful detainer trial and
therefore collateral estoppel should not apply. In Vella, our Supreme Court instructed
that “ ‘full and fair’ litigation of an affirmative defense” in an unlawful detainer action
“[would] result in a judgment conclusive upon issues material to that defense” where
(1) the defense was raised without objection; and (2) “a fair opportunity to litigate is
provided.” (Vella, supra, 20 Cal.3d at p. 256-257.) Here, the judicially noticed record of
the unlawful detainer proceeding shows that the Huynhs raised the issue of whether the
October 6, 2003 lease contained forged signatures without any objection and they were
provided with a fair opportunity to litigate that defense in the unlawful detainer action.
       Contrary to the Huynhs’s argument, they were not precluded from presenting
either a different lease agreement or testimony by an examiner of questioned documents
as evidence at the unlawful detainer trial. The record reflects that the Huynhs sought to
present a document evidencing a different lease agreement and an expert witness only by
way of their motion for new trial. “[T]he existence of ‘new evidence’ normally does not


                                              13
bar the application of collateral estoppel. [Citation].” (Roos v. Red (2005)
130 Cal. App. 4th 870, 888 (Roos).)
       Although the Huynhs have contended, both in their opposition to the motion for
judgment on the pleadings and in their motion for new trial in the unlawful detainer
action, that collateral estoppel should not apply because their unlawful detainer attorney
was incompetent in presenting their defense, that contention has no merit. “The failure of
a litigant to introduce relevant available evidence on an issue does not necessarily defeat
a plea of collateral estoppel. [Citation.]” (People v. Sims (1982) 32 Cal. 3d 468, 481.)
       As to the contention that they did not have a fair opportunity to litigate their
defense in the unlawful detainer trial because the trial judge was not impartial, we
disagree. Our review of the reporter’s transcript for the unlawful detainer trial shows that
the trial court provided the Huynhs with a full and fair opportunity to litigate their
defense; failure to take full advantage of the opportunity does not bar the application of
collateral estoppel. (See Murray v. Alaska Airlines, Inc. (2010) 50 Cal. 4th 860, 873.)
Moreover, “[c]ollateral estoppel may apply even where the issue was wrongly decided in
the first action. ‘ “An erroneous judgment is as conclusive as a correct one.” ’
[Citations.]” (Roos, supra, 130 Cal.App.4th at p. 887.)
       The decisions relied upon by the Huynhs in support of their claim that they did not
have the opportunity for a full and fair hearing in the unlawful detainer trial predate the
California Supreme Court’s 1977 decision in Vella and do not compel a contrary
conclusion in this case. In Wood v. Herson (1974) 39 Cal. App. 3d 737, the appellate court
determined that the doctrine of res judicata applied to bar relitigation of the issue of title
in an action for specific performance because the title issue had been determined in an
prior unlawful detainer proceeding. (Id. at p. 745.) The appellate court noted that the
unlawful detainer trial had lasted several days and that pretrial depositions had been
taken, and stated that the plaintiffs “have had their day in court.” (Ibid.) However, the
appellate court did not rule that pretrial discovery and a lengthy trial were necessary for a
                                              14
litigant to have had the opportunity for a full and fair hearing in an unlawful detainer
action. “ ‘ “It is axiomatic that language in a judicial opinion is to be understood in
accordance with the facts and issues before the court. An opinion is not authority for
propositions not considered.” [Citation.]’ [Citation.]” (May v. City of Milpitas (2013)
217 Cal. App. 4th 1307, 1335.)
       In Gonzales v. Gem Properties, Inc. (1974) 37 Cal. App. 3d 1029, the defendants in
an action to cancel a trustee’s deed and redeem property contended that the action was
barred under the doctrine of res judicata because the matter had already been litigated in a
prior unlawful detainer proceeding. (Id. at pp. 1031, 1033.) The appellate court rejected
their contention, ruling that “the record does not establish that plaintiff received a full
adversary hearing on all the issues involved in his subsequent suit, such as the trustee’s
practice of discouraging competitive bidding at a foreclosure sale in order to help obtain
the property for the corporation, in which he had an interest. It does not appear that the
unlawful detainer court, in the exercise of its limited power to inquire, properly could
have received and considered evidence of the fraud. We conclude that the subsequent
suit was not barred by the doctrine of res judicata. [Citation.]” (Id. at p. 1036-1037.)
The present case is distinguishable since evidence relating to the forged lease issue was
received and considered by the unlawful detainer court. Moreover, we reiterate that our
Supreme Court in Vella subsequently ruled that “ ‘full and fair’ litigation of an
affirmative defense—even one not ordinarily cognizable in unlawful detainer,” will
prevent relitigation of the issue under the doctrine of collateral estoppel. (Vella, supra,
20 Cal.3d at p. 256-257.)
       For these reasons, we conclude that the motion for judgment on the pleadings was
properly granted and we will affirm the judgment.




                                              15
                               IV. DISPOSTION
     The judgment is affirmed. Costs on appeal are awarded to respondents.




                               ___________________________________________
                               BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MÁRQUEZ, J.




__________________________
GROVER, J.




                                        16